DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The Information Disclosure Statements, particularly the IDS filed 11/29/2020, were excessive in length, amounting to tens of thousands of references and hundreds of thousands of pages, the majority of which are not relevant. The references were therefore only “considered” to the extent feasible within the time constraints of examination practice.  If Applicant is aware of any reference that is of particular relevance to the current application, Examiner requests Applicant makes special note of these references so actual consideration may be given to them.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23, 25-27, 29-30, 33-37, and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter et al. (U.S. Publication No. 2014/0234550).
Regarding claim 22, Winter teaches a system for forming a metallic film on a substrate, comprising:
a reaction chamber (Fig. 1, chamber 12) constructed and arranged to hold the substrate (substrate 20) therein;
a first precursor reactant source (precursor source 22) fluidly coupled to the reaction chamber (see Fig. 1), wherein the first precursor reactant source is constructed and arranged to hold a non-halogen containing metal precursor comprising at least one of copper, nickel, or cobalt (see paragraph [0024]-[0025], copper, nickel or cobalt with non-halogen bidentate ligand, such as dmap), wherein the non-halogen containing metal precursor comprises at least one ligand bonded to a metal atom through at least one oxygen atom and at least one nitrogen atom (copper dmap bonds ligand to copper through N and O);
a second precursor reactant (reactant source 34) source fluidly coupled to the reaction chamber (Fig. 1), wherein the second precursor reactant source is constructed and arranged to hold a hydrocarbon substituted hydrazine precursor (see paragraph [0028], alkyl hydrazine); and
a system operation and control (not specifically shown, but it is inherent than a controller would be used because modern deposition is too complicated and precision is too high for manual valve control) in electronic communication with the first precursor reactant source (through control valve 24) and the second precursor reactant source (through control valve 36), wherein the system operation and control is configured to selectively allow the non-halogen containing metal precursor to flow from the first precursor reactant source to the reaction chamber (paragraph [0026]) and the hydrocarbon 

Regarding claim 23, Winter teaches the system of claim 22, further comprising a purge gas source (see paragraphs [0026]-[0028], purge process is performed, therefore a purge gas source is inherent) fluidly coupled to the reaction chamber constructed and arranged to hold a purge gas (see paragraphs [0026][-0028]).

Regarding claim 25, Winter teaches the system of claim 22, wherein the system operation and control is constructed and arranged to perform operations comprising:
causing the non-halogen containing metal precursor to flow from the first precursor reactant source to the reaction chamber (paragraph [0024]); and
causing the hydrocarbon substituted hydrazine precursor to flow from the second precursor reactant source to the reaction chamber (paragraph [0028]),
wherein the metallic film is formed on the substrate in response to the non-halogen containing metal precursor and the hydrocarbon substituted hydrazine precursor flowing to the reaction chamber and contacting the substrate (paragraphs [0024]-[0030]).

Regarding claim 26, Winter teaches the system of claim 25, wherein the operations further comprise:
causing the non-halogen containing metal precursor to exit the reaction chamber before the causing the hydrocarbon substituted hydrazine precursor to flow from the second precursor reactant source to the reaction chamber (see paragraph [0026], precursor flow is stopped and purged before reactant is introduced).

Regarding claim 27, Winter teaches the system of claim 26, wherein the causing the non-halogen containing metal precursor to exit the reaction chamber comprises causing a purge gas to flow from a purge gas source to the reaction chamber (paragraph [0026]).

Regarding claim 29, Winter teaches the system of claim 25, wherein the operations comprising the causing the non-halogen containing metal precursor to flow from the first precursor reactant source to the reaction chamber (paragraph [0024]-[0026]) and the causing the hydrocarbon substituted hydrazine precursor to flow from the second precursor reactant source to the reaction chamber occur alternately and sequentially (see paragraph [0028]-[0030]).

Regarding claim 30, Winter teaches the system of claim 22, wherein the hydrocarbon substituted hydrazine precursor comprises a C1-C10 hydrocarbon group (paragraph [0028, alkyl hydrazine).  

Regarding claim 33, Winter teaches the system of claim 22, wherein the non-halogen containing metal precursor comprises at least one bidentate ligand (paragraph [0024] and [0030], dmap).

Regarding claim 34, Winter teaches the system of claim 22, wherein the non-halogen containing metal precursor comprises at least two non-halogen containing ligands (paragraph [0024]).

Regarding claim 35, Winter teaches the system of claim 22, wherein the non-halogen containing metal precursor and the hydrocarbon substituted hydrazine precursor comprise non-plasma reactants 

Regarding claim 36, Winter teaches a system for forming a metallic film on a substrate, comprising:
a reaction chamber (Fig. 1, reaction chamber 12) constructed and arranged to hold the substrate (20) therein;
a first precursor reactant source (22) fluidly coupled to the reaction chamber (Fig. 1), wherein the first precursor reactant source is constructed and arranged to hold a non-halogen containing metal precursor comprising at least one of copper, nickel, or cobalt, wherein the non-halogen containing metal precursor comprises at least one ligand bonded to a metal atom through at least one oxygen atom and at least one nitrogen atom (paragraph [0024, dmap);
a second precursor reactant (34) source fluidly coupled to the reaction chamber (Fig. 1), wherein the second precursor reactant source is constructed and arranged to hold a hydrocarbon substituted hydrazine precursor (paragraph [0028]); and
a system operation and control (not specifically shown, but it is inherent than a controller would be used because modern deposition is too complicated and precision is too high for manual valve control) in electronic communication with the first precursor reactant source (via valve 24) and the second precursor reactant source (via valve 36), wherein the system operation and control is constructed and arranged to perform operations to complete a cyclical deposition on the substrate comprising:
causing the non-halogen containing metal precursor to contact the substrate (paragraph [0024]-[0026]); and


Regarding claim 37, Winter teaches the system of claim 36, wherein the cyclical deposition comprises atomic layer deposition (see Title).

Regarding claim 40, Winter teaches the system of claim 36, further comprising a purge gas source fluidly coupled to the reaction chamber comprising the purge gas (inherent that the purge discussed by Winter would come from a purge gas source).

Regarding claim 41, Winter teaches the system of claim 36, wherein the operations comprising the causing the non-halogen containing metal precursor to contact the substrate and the causing the hydrocarbon substituted hydrazine precursor to contact the substrate are performed alternately and sequentially (ALD is a cyclic deposition technique, see paragraph [0028]-[0030]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of Lee et al. (U.S. Publication No. 2016/0305024)
Regarding claim 24, Winter teaches the system of claim 22, wherein the purge gas comprises at least one of argon gas, nitrogen gas, or helium gas.
Winter teaches the purge gas is inert, but does not specify the purge gas used.  However, Lee teaches the use of Argon purge gas with copper dmap (paragraph [0081]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that argon could have been used as the purge gas because it is an extremely common purge gas choice because it will not interact with other residual gases or materials in the chamber.


Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of Kim (U.S. Publication No. 2003/02021541).
Regarding claim 32, Winter teaches the system of claim 22, wherein the hydrocarbon substituted hydrazine precursor comprises a branch-chained allyl group or sec- or tert- isomer of alkyl group of at least four carbon atoms (see paragraph [0028]).


Regarding claim 39, Winter teaches the system of claim 36, wherein the hydrocarbon substituted hydrazine precursor comprises a C4-C8 hydrocarbon group (paragraph [0028]).
See, also, Kim, which teaches non-halogen nickel precursor (paragraph [0023]) used with alkyl hydrazines that are specifically C4-8 (paragraph [0032]).  It would have been obvious to a person of skill in the art at the time of the invention that the generic alkyl hydrazines discussed by Winters would include C4-8 hydrocarbons because Kim teaches that these are known reactants for non-halogen precursors.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of Kim et al. (U.S. Publication No. 2013/0171818)(“Kim2”).
Regarding claim 38, Winter teaches the system of claim 36, but does not specifically teach wherein the cyclical deposition comprises cyclical chemical vapor deposition.
However, Kim2 teaches that Ni or Co thin film layers can be deposited by ALD or cyclic CVD (paragraph [0075]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the ALD process could be replaced by a cyclic CVD process because Kim2 teaches that this would be simple substitution of one known cyclic deposition method for another to achieve similar results.
Allowable Subject Matter
Claims 28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 28, the prior art, alone or in combination, fails to teach or suggest wherein the causing the hydrocarbon substituted hydrazine precursor to flow to the reaction chamber immediately follows the causing the non-halogen containing metal precursor to flow to the reaction chamber or immediately follows the causing the purge gas to flow to the reaction chamber.
Regarding claim 31, the prior art, alone or in combination, fails to teach or suggest wherein the hydrocarbon substituted hydrazine precursor comprises an aromatic hydrocarbon group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816   

/SELIM U AHMED/Primary Examiner, Art Unit 2896